Citation Nr: 1303117	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  06-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1972 to March 1974.  He received a general (under honorable conditions) discharge for unsuitability. 

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Cleveland, Ohio. 

This matter was previously remanded by the Board for additional development in December 2008, August 2009, and, most recently, November 2010. 

As noted by the Board in November 2010, the Veteran's claim for service connection has been recharacterized to broadly reflect that the scope of the claim includes any acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this matter in November 2010 to obtain the Veteran's outstanding VA treatment records and any outstanding service records.  Upon remand, this evidence, where available, was obtained and associated with the claims file.  Accordingly, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

Additional remand is now necessary, however, because the evidence received since the November 2010 Board remand reveals additional evidence that must be obtained.  Specifically, VA outpatient treatment records, including in July 2005, September 2005, and October 2005 indicate that the Veteran applied for Social Security Administration (SSA) disability benefits.  Also, a later VA treatment record from November 2010 indicates that the Veteran "will be applying" for SSA again (the record does not make clear whether he actually applied a second time).  

Where the record contains factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  Here, the SSA records are potentially pertinent and must be obtained, if available.  

Remand is also necessary to afford the Veteran a new VA examination.  The record shows that the Veteran was previously afforded a VA examination in February 2010.  The VA examiner diagnosed the Veteran with cocaine and alcohol dependence, and personality disorder with dependent features.  With regard to the etiology of the disorders, the VA examiner concluded that it is highly unlikely that the Veteran has a mental/psychiatric disorder related in any way to his military service.  In support, the VA examiner reasoned, in part, that "there is simply a paucity of evidence which supports this claim."  The VA examiner then noted the Veteran's long history of substance abuse and the lack of, or inconsistency in reporting, symptoms involving depression or anxiety.  Finally, the VA examiner noted a 2006 neuropsychological evaluation indicating "ongoing psychosocial problems (substance abuse, recent loss of job, on-going financial stressors) are more likely the cause of his current situational depression and stress, rather than any military-related etiology."  

The Board finds that this VA examiner's opinion is inadequate to decide the claim because the VA examiner appears to have materially relied on a "paucity of evidence" supporting the claim in reaching the determination.  Generally, an absence of evidence showing symptoms or treatment may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The exception is "where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom" or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224; Fed. R. Evid. 803(7)).  Thus, having an absence of evidence may be a factor supporting an unfavorable opinion.  However, such determinations must rely on a comprehensive and accurate history, even though an examiner need not actually discuss each piece of favorable evidence in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Monzingo v. Shinseki, No. 10-922 (November 21, 2012) (an examiner need not discuss each piece of favorable evidence in the record).  

Here, the VA examiner in February 2010 appears to have relied on an absence of evidence, although it appears the VA examiner did not accurately and comprehensively review the available evidence.  Most importantly, the VA examiner's review of the medical history does not cite or refer to a May 1976 VA treatment record showing a diagnosis of situational disorder in the context of complaints legal, marital, and employment difficulties.  Moreover, the VA examiner did not discuss this record in his opinion, even though it shows complaints appearing to be substantially similar to those reflected in the 2006 neuropsychological evaluation relied on by the VA examiner.  

The Board, in its lay capacity, is unable to draw any medical inferences regarding the significance of the May 1976 VA treatment record, including whether it may materially alter the February 2010 VA examiner's opinion, if considered.  See Kahana, 24 Vet. App. 428, 435 (2011) (Although the Board may permissibly draw "inference[s] based on the evidence," any inference resulting in a medical determination must be independent and cited.  Otherwise, it is an impermissible medical inference in violation of Colvin.).  The Board finds that the February 2010 VA examination is inadequate in light of the omission of this record in the VA examiner's report.  

The Board must "generously construe" evidence in a case "'to fully and sympathetically develop [a] claim to its optimum before deciding it on the merits.'"  Harris v. Shinseki, 2012-7111 (Fed. Cir. January 4, 2013) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing him the opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, if any.   

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's VA treatment records since December 2010, on an ongoing basis until the matter is recertified to the Board.  

4.  Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).  

5.  All attempts to fulfill the development specified in paragraphs 1-4 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6.  After completing the requested development in paragraphs 1-5 above, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed psychiatric disorder.  This examination should be performed by an examiner other than the examiner who previously evaluated the Veteran in February 2010.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether the paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions and the results of the prior examination.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current psychiatric disorder, if found, had its onset coincident with service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

The examiner is also asked to offer a detailed explanation fully expressing his/her reasoning as to why and how all conclusions and opinions are reached.  This explanation should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated, plus any independent knowledge or research supporting and justifying the opinion.  The following five considerations are of particular importance:

(a) If a current psychiatric disorder (other than substance dependence) is not diagnosed, the VA examiner is asked to clarify this determination in light of various VA outpatient treatment records, such as in June 2010, diagnosing depressive disorder.  

(b) The VA examiner is asked to identify whether the Veteran has ever manifested a distinct psychiatric disorder (other than substance dependence) at any point during or after his active duty service.  

(c)  The VA examiner's attention is directed to a May 1976 VA treatment record showing a diagnosis of situational disorder in the context of complaints legal, marital, and employment difficulties, which was approximately 2 years and 2 months after his service separation.  

(d)  The examiner is asked to carefully consider the Veteran's own assertions regarding the onset and continuity of his symptomatology.  The examiner is particularly asked to clarify whether the chronology/continuity of the Veteran's reported symptoms and history are consistent with the nature of the current diagnosis.  If the examiner determines that the Veteran's lay assertions are mistaken, the examiner should identify the medical reasons why his lay opinion is incorrect.  

(e) If the examiner relies on an absence of evidence showing symptoms or treatment at any point during the Veteran's history, the examiner must explain either why silence in the record can be taken as proof that a doctor did not observe the symptom or why the fact would have normally been recorded if present (i.e., the examiner must explain why the absence of evidence is evidence of absence).  Similarly, if the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


